DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statements (IDS) have been filed on 10/26/2018 and 06/05/2019 and have been reviewed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said molded grip texture further comprises raised dots” in claim 7 and “said molded grip texture further comprises ridges” in claim 8 must be shown or the feature(s) canceled from the claim(s). Furthermore, “manufacture with sealed hollow chambers for increased buoyancy” in claim 15 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 12, 15, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “said molded grip texture further comprises raised dots” in lines 1-2. The specification does not disclose raised dots as being used on the molded grip texture 8. 
Claim 8 recites “said molded grip texture further comprises ridges” in line 1. The specification does not disclose ridges as being used on the molded grip texture 8.
Claim 12 recites “said fish holding tool is made of a silicone material” in lines 1-2. The specification does not disclose the device being made of a silicone material.
Claim 15 recites “manufacture with sealed hollow chambers for increased buoyancy” in lines 1-2. The specification does not disclose the manufacture with sealed hollow chambers for increased buoyancy. 
Claim 19 recites “said upper member has an average width of between 0.7" to 0.8", inclusive” in lines 1-2. The specification does not disclose any average width for the upper member.
Claim 20 recites “said upper member has an overall length of between 10" to 11", inclusive” in lines 1-2. The specification does not disclose any overall length for the upper member.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 10, the phrase “along the bottom an upper-member slot” renders the claim vague and indefinite. The preamble of claim 1 at lines 1-2 recite “A fish holding tool… having… a nominal orientation of front, back, top, bottom, left and right sides” which is directed to the overall locations associated with the device. The phrase “along the bottom an upper-member slot” makes the claim unclear, since the upper member 1 is technically closer to the top of the device than the bottom of the device and the upper-member slot 12 is also closer to the top than the bottom of the device.
Claim 1 recites the phrase "the back of said lower-jaw strut" in line 13. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the back of said lower-jaw strut” to --a back of said lower-jaw strut--.
Claim 1, line 15, the phrase “the top of a lower-jaw tab having a width corresponding…” renders the claim vague and indefinite. The preamble of claim 1 at lines 1-2 recite “A fish holding tool...having…a nominal orientation of front, back, top, bottom, left and right sides” which is directed to the overall locations associated with the device. The phrase “the top of a lower-jaw tab having a width corresponding…” makes the claim unclear, since the lower jaw tab 22 is technically closer to the bottom of the device in the open position and closer to the top of the device in the closed position.
Claim 1, lines 24-25, the phrases “at the top a lower-handle brace” and “at the front a lower-handle slot” render the claims vague and indefinite. The lower handle brace 32 is 
Claim 1, line 26, the phrase “said lower handle joined to said upper handle with a second non-corroding pivot pin” renders the claim vague and indefinite, since it appears that the only actual connection between the upper 14 and lower 3 handles is indirectly through the toggle linkage 4.
Claim 1, line 34, the phrase “said toggle linkage joined to said lower jaw” renders the claim vague and indefinite, since the toggle linkage 4 only appears to be joined to the upper 14 and lower 3 handles and not to the lower jaw 2.
Claim 1 is further vague and indefinite, since the basic structural relationship between the lower handle and the lower jaw has not been claimed.
Claim 6 recites the phrase "said buoyant lanyard-end terminator” in line 1. There is insufficient positive antecedent basis for this limitation in the claim. 
Claims 15-18 are vague and indefinite, since the phrases of these claims fail to specifically state what structure of the invention is manufactured with the claimed elements.  The claims do not even basically recite that it is the fish holding tool that is manufactured with these elements. This is in contrast to claims 9-14, which recite that the fish holding tool is made of the respectively claimed materials.
Claims 2-20 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM).
In regard to claim 1, Norton discloses a fish holding tool for safe and secure holding of a caught fish, having, in use, open and closed positions and a nominal orientation of front, back, top, bottom, left and right sides, and a width between the sides, the fish holding tool comprising: an upper member (Fig. 2A, where there is upper member 12) comprising: at the front an upper jaw adapted to grip the inside of the mouth of the fish (Fig. 2A, where there is upper jaw 16); at the back an upper handle having an upper-handle bulbous end adapted to facilitate secure gripping (Fig. 2A, where there is upper handle 22); and along the bottom an upper-member slot having a width (Fig. 3, where there is an upper member 
Norton as modified by Creel et al. does not disclose a fishing tool with a toggle-linkage bumper. Geng discloses a fishing tool with a toggle-linkage bumper (Fig. 1(a), where there is a toggle linkage 5 that has a toggle-linkage bumper 55). Norton and Geng are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al. such that a fishing tool with a toggle-linkage bumper in view of Geng. The motivation would have been to limit the clamping force exerted by the fishing tool on the fish, to prevent excessive damage to the fish.
Norton as modified by Creel et al. and Geng does not disclose at the top a lower-handle brace providing an un-slotted area; and a toggle-linkage bumper adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of said fish holding tool. Pugh discloses at the top a lower-handle brace providing an un-slotted area (Fig. 2, where there is an un-slotted area on lower handle 4 which is configured to contact toggle-linkage bumper 25); and a toggle-linkage bumper (Fig. 2, toggle-linkage bumper 25) adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of the tool (Fig. 2, where the toggle-linkage bumper 25 stops against the upper member 1 above and the lower-handle brace (un-slotted area on lower handle 4) to prevent further closing). Norton and Pugh are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al. and Geng such that at the top a 
Norton as modified by Creel et al., Geng, and Pugh does not disclose having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle with a non-corroding lanyard pin. YouTube “DrBOutdoors” discloses having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle via a lanyard (Time: 3:43-3:48, where the buoyant lanyard-end terminator is shown to float in water and is mounted on the upper handle). Norton and YouTube “DrBOutdoors” are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, and Pugh such that having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle with a non-corroding lanyard pin in view of YouTube “DrBOutdoors”, since using a non-corroding lanyard pin to mount a lanyard is old and well known. The motivation would have been to allow the user to easily retrieve the device if it was accidentally dropped in the water during use. A buoyant lanyard-end terminator would aid in preventing the device from sinking.
In regard to claim 2, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said toggle-linkage bumper is further adapted to strengthen said toggle linkage (Pugh, Fig. 2, where the toggle-linkage bumper 25 strengthens the toggle linkage by increasing surface area for stress forces to spread across when the device is in the closed configuration).
In regard to claim 3, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where the width of said upper-member slot and said lower-handle slot are the same width (Norton, Figs. 1 and 3-4, where the width of the upper-member slot and the lower-handle slot are substantially the same, as the width of the lower jaw 14 is shown to be substantially the same where it attaches to the upper-member slot and the lower-handle slot).
In regard to claim 6, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said buoyant lanyard-end terminator is further adapted for taking up and retrieving said fish holding tool (YouTube “DrBOutdoors”, Time: 3:43-3:48, where the buoyant lanyard-end terminator is adapted for taking up and retrieving the fish holding tool from water).
In regard to claim 9, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a plastic material (Norton, Column 2, lines 42-45, where the fish holding tool is made of a plastic material).
In regard to claim 10, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is .
Claims 4-5, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Herbst et al. (U.S. Pub. 20070221016).
In regard to claim 4
In regard to claim 5, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said lower-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said lower-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and Paragraph [0130], [0138], and [0141], where the lower-handle bulbous end 14/64 is buoyant in water). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said lower-handle bulbous end is further adapted to provide increased buoyancy in view of Herbst et al. The motivation would have been to have a tool which would effectively float in the water, if it was accidentally dropped. Additionally, the buoyant material used to construct the upper-handle bulbous end is light weight, making it easier to transport and use.
In regard to claim 11, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a composite material. Herbst et al. disclose said fish holding tool is made of a composite material (Paragraph [0123], where the fish holding tool is at least made of composite material). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
In regard to claim 13, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a foam material. Herbst et al. disclose said fish holding tool is made of a foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Norton and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a foam material in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water (Herbst et al., Paragraph [0128]). 
In regard to claim 14, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a closed-cell foam material. Herbst et al. disclose said fish holding tool is made of a closed-cell foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Norton and Herbst et al. are analogous because they 
In regard to claim 16.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Linden et al. (U.S. Pub. 20030140501).
In regard to claim 7, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises raised dots. Linden et al. disclose said molded grip texture further comprises raised dots (Paragraph [0019], where the grip texture comprises raised dots). Norton and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said molded grip texture further comprises raised dots in view of Linden et al. The motivation would have been to allow the user to have a better frictional grip on the device, even when the device is wet. 
In regard to claim 8, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises ridges. Linden et al. disclose said molded grip texture further comprises ridges (Paragraph [0019], where the grip texture comprises raised ridges). Norton and Linden et al. are analogous because they are from the same field of endeavor which .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Gupta (U.S. Pub. 20140224083).
In regard to claim 12, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a silicone material. Gupta discloses a tool made of a silicone material (Abstract, where the pliers are at least made of a silicone material). Norton and Gupta are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a silicone material in view of Gupta, since the silicone material of Gupta could be used with the fish holding tool of Norton. The motivation would have been to have the device . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Brady et al. (U.S. Pat. 6776073).
In regard to claim 15, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with sealed hollow chambers for increased buoyancy. Brady et al. discloses manufacture with sealed hollow chambers for increased buoyancy (Abstract and Fig. 18, where the tool is at least manufactured with sealed hollow chambers 134/136 for increased buoyancy). Norton and Brady et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that manufacture with sealed hollow chambers for increased buoyancy in view of Brady et al. The motivation would have been to have the tool be manufactured in a way which increases buoyancy in water, in case the device is accidentally dropped into the water (Brady et al., Abstract).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Volkenburgh (U.S. Pat. 2950939).
In regard to claim 17, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with inclusion of cellulosic material for increased buoyancy. Volkenburgh discloses manufacture with inclusion of cellulosic material for increased buoyancy (Column 2, lines 43-47, where the fish holding tool is at least manufactured with the inclusion of cellulosic material (sawdust) and where cellulosic material such as sawdust is buoyant). Norton and Volkenburgh are analogous because they are from the same field of endeavor which include fish holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that manufacture with inclusion of cellulosic material for increased buoyancy in view of Volkenburgh. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water.
In regard to claim 18, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with inclusion of sawdust for increased buoyancy. Volkenburgh discloses manufacture with inclusion of sawdust for increased buoyancy (Column 2, lines 43-47, where the fish .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Carolina (U.S. Pat. 7287791).
In regard to claim 19, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an average width of between 0.7" to 0.8", inclusive. Carolina discloses said upper member has an average width of between 0.7" to 0.8", inclusive (Fig. 1 and Column 5, lines 30-35, where the lateral width along the z axis (see Fig. 1) is 2 centimeters (0.79 inches)). Norton and Carolina are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Norton (U.S. Pat. 6256923) in view of Creel et al. (U.S. Pat. 3012360), Geng (U.S. Pub. 20170028534), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Reckhart (U.S. Pub. 20150196993).
In regard to claim 20, Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an overall length of between 10" to 11", inclusive. Reckhart discloses upper member has an overall length of between 10" to 11", inclusive (Claim 6, Fig. 17, and Paragraph [0034], where the upper member has an overall length of between 10 and 12 inches). Norton and Reckhart are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Norton as modified by Creel et al., Geng, Pugh, and YouTube “DrBOutdoors” such that said upper member has an overall length of between 10" to 11", inclusive in view of Reckhart. The motivation would have been to have a device large enough to securely grip its target item and to have a lever arm long enough to help apply sufficient clamping force on the item.

Claims 1-3, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM).
In regard to claim 1, Geng discloses a fish holding tool for safe and secure holding of a caught fish, having, in use, open and closed positions and a nominal orientation of front, back, top, bottom, left and right sides, and a width between the sides, the fish holding tool comprising: an upper member (Fig. 1(a), where there is upper member 1/3) comprising: at the front an upper jaw adapted to grip the inside of the mouth of the fish (Fig. 1(a), where there is upper jaw 1); at the back an upper handle having an upper-handle bulbous end adapted to facilitate secure gripping (Fig. 1(a), where there is upper handle 3); and along the bottom an upper-member slot having a width (Paragraph [0035] and Fig. 1(c), where there is an upper member slot 12) a lower jaw adapted to grip the outside of the mouth of the fish (Fig. 1(c), lower jaw 2) comprising: at the top a lower-jaw tab having a width corresponding to the width of said upper-member slot (Paragraph [0035] and Fig. 1(c), where there is a lower-jaw tab 23 having a width corresponding to the width of said upper-member slot 12), adapted fit into said upper-member slot in a closed position to resist deformation of said lower jaw (Fig. 2(c), where the lower-jaw tab 23 fits into said upper-member slot 12); said lower jaw joined to said upper jaw with a first non-corroding pivot pin forming a pivot joint having one degree of freedom (Paragraph [0028] and Fig. 2(a)-(c), where the lower jaw is joined to the upper jaw at pin 23 with one degree of freedom); a lower handle adapted to control opening and closing of said fish holding tool 
Geng as modified by Creel et al. does not disclose a lanyard adapted to provide a secure grip on said fish holding tool in use; along the sides a lower-jaw strut adapted to resist deformation; at the back of said lower-jaw strut a lower-jaw double stop adapted to limit the angle of opening and resist over-closing of said lower jaw. Norton discloses a lanyard adapted to provide a secure grip on said fish holding tool in use (Fig. 2A, where there is a lanyard 24); along the sides a lower-jaw strut adapted to resist deformation (Figs. 2A and 3, where there is a lower-jaw strut around lower jaw 14 that has additional width to resist deformation); at the back of said lower-jaw strut a lower-jaw double stop adapted to limit the angle of opening and resist over-closing of said lower jaw (Fig. 2A, where there is a lower-jaw double stop 40). Geng and Norton are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al. such that a lanyard adapted to provide a secure grip on said fish holding tool in use; along the sides a lower-jaw strut 
Geng as modified by Creel et al. and Norton does not disclose at the top a lower-handle brace providing an un-slotted area; and a toggle-linkage bumper adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of said fish holding tool. Pugh discloses at the top a lower-handle brace providing an un-slotted area (Fig. 2, where there is an un-slotted area on lower handle 4 which is configured to contact toggle-linkage bumper 25); and a toggle-linkage bumper (Fig. 2, toggle-linkage bumper 25) adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of the tool (Fig. 2, where the toggle-linkage bumper 25 stops against the upper member 1 above and the lower-handle brace (un-slotted area on lower handle 4) to prevent further closing). Geng and Pugh are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al. and Norton such that at the top a lower-handle brace providing an un-slotted area; and a toggle-linkage bumper adapted to, when closed, in use, stop against said upper member above and against said lower-handle brace below, preventing further closing of said fish holding tool in view of Pugh. The 
Geng as modified by Creel et al., Norton, and Pugh does not disclose having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle with a non-corroding lanyard pin. YouTube “DrBOutdoors” discloses having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle via a lanyard (Time: 3:43-3:48, where the buoyant lanyard-end terminator is shown to float in water and is mounted on the upper handle). Geng and YouTube “DrBOutdoors” are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, and Pugh such that having a buoyant lanyard-end terminator adapted to provide increased buoyancy mounted upon said upper handle with a non-corroding lanyard pin in view of YouTube “DrBOutdoors”, since using a non-corroding lanyard pin to mount a lanyard is old and well known. The motivation would have been to allow the user to easily retrieve the device if it was accidentally dropped in the water during use. A buoyant lanyard-end terminator would aid in preventing the device from sinking.
In regard to claim 2, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said toggle-linkage bumper is further adapted to strengthen said toggle linkage (Pugh, Fig. 2, where the 
In regard to claim 3, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where the width of said upper-member slot and said lower-handle slot are the same width (Norton, Figs. 1 and 3-4, where the width of the upper-member slot and the lower-handle slot are substantially the same, as the width of the lower jaw 14 is shown to be substantially the same where it attaches to the upper-member slot and the lower-handle slot).
In regard to claim 6, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said buoyant lanyard-end terminator is further adapted for taking up and retrieving said fish holding tool (YouTube “DrBOutdoors”, Time: 3:43-3:48, where the buoyant lanyard-end terminator is adapted for taking up and retrieving the fish holding tool from water).
In regard to claim 9, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a plastic material (Geng, Paragraph [0021], where the fish holding tool is made of a plastic material).
In regard to claim 10, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1, where said fish holding tool is made of a resin material (Geng, Paragraph [0021], where the fish holding tool is made of a resin material, since plastics are made from a resin base).
Claims 4-5, 11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Herbst et al. (U.S. Pub. 20070221016).
In regard to claim 4, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said upper-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said upper-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and Paragraph [0130], [0138], and [0141], where the upper-handle bulbous end 12/60 is buoyant in water). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said upper-handle bulbous end is further adapted to provide increased buoyancy in view of Herbst et al. The motivation would have been to have a tool which would effectively float in the water, if it was accidentally dropped. Additionally, the buoyant material used to construct the upper-handle bulbous end is light weight, making it easier to transport and use.
In regard to claim 5, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said lower-handle bulbous end is further adapted to provide increased buoyancy. Herbst et al. disclose said lower-handle bulbous end is further adapted to provide increased buoyancy (Fig. 1 and 
In regard to claim 11
In regard to claim 13, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a foam material. Herbst et al. disclose said fish holding tool is made of a foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a foam material in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water (Herbst et al., Paragraph [0128]). 
In regard to claim 14, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a closed-cell foam material. Herbst et al. disclose said fish holding tool is made of a closed-cell foam material (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a closed-
In regard to claim 16, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” do not disclose manufacture with a foaming process to form air bubbles for increased buoyancy. Herbst et al. discloses manufacture with a foaming process to form air bubbles for increased buoyancy (Paragraph [0128], where the fish holding tool is at least made of a closed-cell foam material and where closed cell foam is at least manufactured with a foaming process to form closed air bubbles for increased buoyancy). Geng and Herbst et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that manufacture with a foaming process to form air bubbles for increased buoyancy in view of Herbst et al. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water (Herbst et al., Paragraph [0128]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Linden et al. (U.S. Pub. 20030140501).
In regard to claim 7, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises raised dots. Linden et al. disclose said molded grip texture further comprises raised dots (Paragraph [0019], where the grip texture comprises raised dots). Geng and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said molded grip texture further comprises raised dots in view of Linden et al. The motivation would have been to allow the user to have a better frictional grip on the device, even when the device is wet. 
In regard to claim 8, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said molded grip texture further comprises ridges. Linden et al. disclose said molded grip texture further comprises ridges (Paragraph [0019], where the grip texture comprises raised ridges). Geng and Linden et al. are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Gupta (U.S. Pub. 20140224083).
In regard to claim 12, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said fish holding tool is made of a silicone material. Gupta discloses a tool made of a silicone material (Abstract, where the pliers are at least made of a silicone material). Geng and Gupta are analogous because they are from the same field of endeavor which include handheld devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said fish holding tool is made of a silicone material in view of Gupta, since the silicone material of Gupta could be used with the fish holding tool of Norton. The motivation would have been to have the device be made of a waterproof material which is also durable enough to sustain its integrity when stress forces are acting on the device during a clamping action. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Brady et al. (U.S. Pat. 6776073).
In regard to claim 15, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with sealed hollow chambers for increased buoyancy. Brady et al. discloses manufacture with sealed hollow chambers for increased buoyancy (Abstract and Fig. 18, where the tool is at least manufactured with sealed hollow chambers 134/136 for increased buoyancy). Geng and Brady et al. are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that manufacture with sealed hollow chambers for increased buoyancy in view of Brady et al. The motivation would have been to have the tool be manufactured in a way which increases buoyancy in water, in case the device is accidentally dropped into the water (Brady et al., Abstract).
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Volkenburgh (U.S. Pat. 2950939).
In regard to claim 17, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with inclusion of cellulosic material for increased buoyancy. Volkenburgh discloses manufacture with inclusion of cellulosic material for increased buoyancy (Column 2, lines 43-47, where the fish holding tool is at least manufactured with the inclusion of cellulosic material (sawdust) and where cellulosic material such as sawdust is buoyant). Geng and Volkenburgh are analogous because they are from the same field of endeavor which include fish holding devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that manufacture with inclusion of cellulosic material for increased buoyancy in view of Volkenburgh. The motivation would have been to have the tool be made of a material which increases buoyancy in water, in case the device is accidentally dropped into the water.
In regard to claim 18, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors”  discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose manufacture with inclusion of sawdust for increased buoyancy. Volkenburgh discloses manufacture with inclusion of sawdust for increased buoyancy (Column 2, lines 43-47, where the fish holding tool is at least manufactured with the inclusion of sawdust and where sawdust is buoyant). Geng and Volkenburgh are analogous because they are from the same field of endeavor which include fish holding devices. It would have been obvious to one of .
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Carolina (U.S. Pat. 7287791).
In regard to claim 19, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an average width of between 0.7" to 0.8", inclusive. Carolina discloses said upper member has an average width of between 0.7" to 0.8", inclusive (Fig. 1 and Column 5, lines 30-35, where the lateral width along the z axis (see Fig. 1) is 2 centimeters (0.79 inches)). Geng and Carolina are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said upper member has an average width of between 0.7" to .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Geng (U.S. Pub. 20170028534) in view of Creel et al. (U.S. Pat. 3012360), Norton (U.S. Pat. 6256923), Pugh (U.S. Pat. 2496309), and YouTube “DrBOutdoors” (The Fish Grip, https://www.youtube.com/watch?v=vn0HkdfzzTM) as applied to claim 1, and further in view of Reckhart (U.S. Pub. 20150196993).
In regard to claim 20, Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” discloses the fish holding tool of claim 1. Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” does not disclose said upper member has an overall length of between 10" to 11", inclusive. Reckhart discloses upper member has an overall length of between 10" to 11", inclusive (Claim 6, Fig. 17, and Paragraph [0034], where the upper member has an overall length of between 10 and 12 inches). Geng and Reckhart are analogous because they are from the same field of endeavor which include clamping devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Geng as modified by Creel et al., Norton, Pugh, and YouTube “DrBOutdoors” such that said upper member has an overall length of between 10" to 11", inclusive in view of Reckhart. The motivation would have been to have a device large enough to securely grip its target item and to have a lever arm long enough to help apply sufficient clamping force on the item.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of clamping devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /DARREN W ARK/Primary Examiner, Art Unit 3647